                       Case 3:20-cv-06733-MMC Document 49 Filed 03/17/21 Page 1 of 6


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (Bar No. 231890)
                   2     matt.rawlinson@lw.com
                       140 Scott Drive
                   3   Menlo Park, California 94025
                       Telephone: +1.650.328.4600
                   4   Facsimile: +1.650.463.2600
                   5
                       LATHAM & WATKINS LLP
                   6     Kristin N. Murphy (Bar No. 268285)
                         kristin.murphy@lw.com
                   7     Wesley Horton (Bar No. 307567)
                         wesley.Horton@lw.com
                   8   650 Town Center Drive, 20th Floor
                       Costa Mesa, California 92626-1925
                   9   Telephone: +1.714.540.1235
                       Facsimile: +1.714.755.8290
              10
              11       Attorneys for Defendants Aimmune
                       Therapeutics, Inc., Jayson D.A. Dallas,
              12       Mark T. Iwicki, Greg Behar, Brett K.
                       Haumann, Mark D. McDade, Stacey D.
              13       Seltzer, Patrick G. Enright, and Kathryn
                       E. Falberg
              14
                       Additional Counsel on Signature Page
              15
                                           UNITED STATES DISTRICT COURT
              16
                                         NORTHERN DISTRICT OF CALIFORNIA
              17
                                               SAN FRANCISCO DIVISION
              18
                                                                  Master File No. 3:20-CV-06733-MMC
              19
                                                                  CLASS ACTION
              20
                       IN RE AIMMUNE THERAPEUTICS,                STIPULATION TO STAY
              21       INC. SECURITIES LITIGATION                 PROCEEDINGS PENDING
                                                                  DELAWARE CHANCERY COURT
              22                                                  DECISION AND [PROPOSED] ORDER;
                                                                  DIRECTIONS TO PARTIES
              23
              24                                                  Judge: Hon. Maxine M. Chesney
              25
              26
              27
              28
                                                                                   Case No: 3:20-CV-06733-MMC
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                             STIPULATION; [PROPOSED] ORDER
                        Case 3:20-cv-06733-MMC Document 49 Filed 03/17/21 Page 2 of 6


                   1        Plaintiffs Steven Germano (“Mr. Germano”), Bruce Svitak and Barbara C.
                   2 Svitak (the “Svitaks”), and Cecilia Pemberton (“Ms. Pemberton,” and together with
                   3 Mr. Germano and the Svitaks, the “Plaintiffs”) and Defendants Aimmune
                   4 Therapeutics, Inc. (“Aimmune”), and Jayson D.A. Dallas, Mark T. Iwicki, Greg
                   5 Behar, Brett K. Haumann, Mark D. McDade, Stacey D. Seltzer, Patrick G. Enright,
                   6 and Kathryn E. Falberg (collectively, “Defendants,” and together with Plaintiffs, the
                   7 “Parties”), by and through their undersigned counsel, hereby stipulate and agree as
                   8 follows:
                   9        WHEREAS, on September 25, 2020, Mr. Germano filed a Class Action
              10 Complaint that is governed by the Private Securities Litigation Reform Act
              11 (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B) (the “Complaint”);
              12            WHEREAS, on September 28, 2020, Ms. Pemberton made a demand to
              13 inspect certain books and records of Aimmune pursuant to 8 Del. C. § 220 (the
              14 “Demand”);
              15            WHEREAS, on October 7, 2020, Ms. Pemberton filed a complaint in the
              16 Court of Chancery for the State of Delaware pursuant to 8 Del. C. § 220 to compel
              17 the inspection of Books and Records captioned Pemberton v. Aimmune
              18 Therapeutics, Inc., No. 2020-0859-JRS (Del.Ch. Oct. 7, 2020);
              19            WHEREAS, on November 20, 2020 Ms. Pemberton entered into a
              20 Confidentiality and Non-Disclosure Agreement with Aimmune (the “Agreement”),
              21 which restricts the use of certain non-public, confidential information (together with
              22 any information derived therefrom, the “Inspection Information”) disclosed to Ms.
              23 Pemberton in response to the Demand;
              24            WHEREAS, on December 14, 2020, the Svitaks, represented by Mr.
              25 Germano’s Counsel, and Ms. Pemberton, represented by Kahn Swick & Foti, LLC,
              26 filed their respective Motion for lead appointment pursuant to the PSLRA;
              27            WHEREAS on January 16, 2021, the Svitaks and Ms. Pemberton filed their
              28 Second Re-Notice of Motions and Joint Response of Movants Bruce Svitak, Barbara
                                                                                    Case No: 3:20-CV-06733-MMC
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  2             STIPULATION; [PROPOSED] ORDER
                        Case 3:20-cv-06733-MMC Document 49 Filed 03/17/21 Page 3 of 6


                   1 C. Svitak, and Cecilia Pemberton Regarding Their Motions for Consolidation and
                   2 Appointment as Lead Plaintiffs and Approval of Their Selection of Lead Counsel,
                   3 ECF No. 42, which indicated that they had “agreed to work cooperatively as Co-
                   4 Lead Plaintiffs to protect the interest of Aimmune Therapeutic, Inc. shareholders[,]”
                   5 and to have “their respective counsel, Monteverde & Associates PC (‘Monteverde’)
                   6 and Kahn Swick & Foti, LLC (‘KSF’), serve as Co-Lead Counsel to prosecute the
                   7 litigation”;
                   8        WHEREAS on February 17, 2021, this Court issued an Order providing that
                   9 any Consolidated Complaint is to be filed within 30 days of Plaintiffs being
              10 appointed as Co-Lead Plaintiffs;
              11            WHEREAS, on February 22, 2021, this Court issued an Order appointing Mr.
              12 Germano, the Svitkas, and Ms. Pemberton Co-Lead Plaintiffs and appointing
              13 Monteverde & Associates PC and Kahn Swick & Foti, LLC Co-Lead Counsel;
              14            WHEREAS, pursuant to the Court’s February 17, 2021 Order, Plaintiffs must
              15 file any Consolidated Complaint by March 24, 2021;
              16            WHEREAS, the Parties now dispute the extent to which the Agreement
              17 prohibits the use of the Inspection Information in this action, including in any
              18 forthcoming Consolidated Complaint;
              19            WHEREAS, the Parties have met and conferred and agree that the matter of
              20 the proper interpretation of the Agreement should be determined by the Court of
              21 Chancery for the State of Delaware prior to any potential use of the Inspection
              22 Information in this matter;
              23            WHEREAS, except as set forth herein with respect to the Court’s February
              24 17, 2021 Order, no other time modifications have been sought or made with respect
              25 to the deadlines applicable in this case before Judge Chesney;
              26            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that
              27 the Court be requested to enter an order as follows:
              28
                                                                                    Case No: 3:20-CV-06733-MMC
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  3             STIPULATION; [PROPOSED] ORDER
                       Case 3:20-cv-06733-MMC Document 49 Filed 03/17/21 Page 4 of 6


                   1        1.    The Complaint is held in abeyance, Plaintiffs do not need to file a
                   2 Consolidated Complaint and Defendants do not need to answer or respond to the
                   3 Complaint; and
                   4        2.    The deadline for Plaintiffs to file a Consolidated Complaint, currently
                   5 set for March 24, 2021, is vacated sine die and will be reset after the Court of
                   6 Chancery has issued an order resolving the Dispute.
                   7
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                   Case No: 3:20-CV-06733-MMC
ATTORNEYS AT LAW
 ORANGE COUNTY                                                 4             STIPULATION; [PROPOSED] ORDER
                        Case 3:20-cv-06733-MMC Document 49 Filed 03/17/21 Page 5 of 6


                   1 Dated: March 15, 2021                       LATHAM & WATKINS LLP
                   2
                                                                 By: /s/ Kristin N. Murphy
                   3
                                                                 Matthew Rawlinson (SBN 231890)
                   4                                             140 Scott Drive
                                                                 Menlo Park, California 94025
                   5                                             Tel: (650) 328-4600
                                                                 Email: matt.rawlinson@lw.com
                   6
                                                                 Kristin N. Murphy (SBN 268285)
                   7                                             Wesley J. Horton (SBN 307567)
                                                                 650 Town Center Drive, 20th Floor
                   8                                             Costa Mesa, CA 92626-1925
                                                                 Tel: (714) 755-8287
                   9                                             Email: Kristin.Murphy@lw.com
                                                                          Wesley.Horton@lw.com
              10
              11                                                 Attorneys for Defendants
              12
                       Dated: March 15, 2021                     KAHN SWICK & FOTI, LLP
              13
              14                                                 By: /s/ Michael J. Palestina
              15                                                 Ramzi Abadou (SBN 222567)
                                                                 912 Cole Street, Suite 251
              16                                                 San Francisco, California 94117
                                                                 Tel: (415) 459-6900
              17                                                 Email: ramzi.abadou@ksfcounsel.com
              18                                                 Michael J. Palestina (pro hac vice)
                                                                 1100 Poydras Street, Suite 3200
              19                                                 New Orleans, Louisiana 70163
                                                                 Tel: (504) 455-1400
              20                                                 Email: michael.palestina@ksfcounsel.com
              21                                                 Attorneys for Plaintiffs
              22
              23                                       ATTESTATION
              24            I hereby attest that all other signatories listed, and on whose behalf of this
              25 filing is submitted, concur in this filing’s content and have authorized this filing.
              26
              27 Dated: March 15, 2021                           /s/ Kristin N. Murphy
                                                                 Kristin N. Murphy
              28
                                                                                      Case No: 3:20-CV-06733-MMC
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   5              STIPULATION; [PROPOSED] ORDER
                        Case 3:20-cv-06733-MMC Document 49 Filed 03/17/21 Page 6 of 6


                   1                                  [PROPOSED] ORDER
                   2         Pursuant to stipulation and good cause appearing to do so, the Court
                   3 ORDERS as follows:
                   4         1.     The Complaint is held in abeyance, Plaintiffs do not need to file a
                   5 Consolidated Complaint and Defendants do not need to answer or respond to the
                   6 Complaint; and
                   7         2.     The deadline for Plaintiffs to file a Consolidated Complaint, currently
                   8 set for March 24, 2021, is vacated sine die and will be reset after the Court of
                   9 Chancery has issued an order resolving the Dispute.
              10             3.      No later than September 16, 2021, the parties shall file a Joint Status
                       Report in the event the parties have not sought, by that date, an order lifting the
              11       stay.
              12
              13 Dated: March
                        March 16,
                              17, 2021
                                  2021
                                                                   Maxine
                                                                   M axin
                                                                        ne M. Chesney
              14
                                                                   United States District Court Judge
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                         Case No: 3:20-CV-06733-MMC
ATTORNEYS AT LAW
 ORANGE COUNTY                                                      6              STIPULATION; [PROPOSED] ORDER
